 366DECISIONSOF NATIONAL,LABOR RELATIONS BOARDCascade Corporation,andInternational Union,UnitedAutomobile,Aerospace and Argicultural ImplementWorkersof America,UAW. Case 9-CA-56_081July 29, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING' ANDBROWN ''On March 3, 1971, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its,entirety, as set,forth in the attachedTrial Examiner's Decision. Thereafter the ChargingParty filed, exceptions to the Trial Examiner's Deci-sion and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspower in connection with this case to a three-memberpanel.4The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejuducial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in, the case, and hereby adopts thefindings, conclusions, and recommendations, of theTrial Examiner.ORDER, ,Pursuant to Section 10(c) of, the National LaborRelationsAct,'as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the'Trial Examiner and hereby orders thatthe complaint in Case 9-CA-5608 be, and it hereby is,dismissed in its entirety.IWe hereby delete Case 9--CA-5683from the caption of our Decisionherein,as the Trial Examiner severed that case from the instantproceeding.No exceptions were taken from the Trial Examiner'sDecisionin this respect.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: These matters,proceedings under Section 10(b) of the National LaborRelations Act, as amended, herein called the Act, wereheard in Springfield, Ohio, on December 8 and 9, 1970,1iAll dates hereafter refer to the year 1970 unless otherwise noted.2Based upon a charge filedon April 17 by International Union, UnitedAutomobile, Aerospace and Agricultural Implement Workers of America,UAW, hereafter referred to as UAW, and its Local Union No. 1689. Thewith all parties participating pursuant to due notice,upon acomplaint2 in Case 9-CA, 5608 issued by the, GeneralCounsel, on June 5, and a complaint3 in Case_9-CA-5683issued on' September 18, which were consolidated, forhearing by order of the Regional Director dated October14.The complaint in Case 9-CA-5608 alleges, in substance,that about April 7, Cascade Corporation, hereafter referredto as Respondent or the Company, harassed, interrogated,and- discriminatorily discharged Paul Pride because of hisAct. In its duly filed answer Respondent denied engaging inthe alleged unfair labor practices.The complaint, as amended, in Case 9-CA-5683 alleges',in substance, that following an election the Board on April28, issued a certification of representation to UAW, thatsince about April 30 UAW has, requested reeognition andbargaining, that since about May 6 Respondent has refusedto comply with UAW's request, and that since about May18 certain employees of Respondent have engaged in astrike caused and prolonged by Respondent's refusal tobargain, in violation of Section 8(a)(1) and (5) of the Act. Inits duly filed answer, Respondent admitted the issuance ofthe certification, its refusal to comply with UAW's requestto bargain, and the strike by certain employees, andaffirmatively alleged, (1) that the UAW certification wasinvalid, and (2) that beginning about May 18 UAW hasengaged , in coercive, acts against company employeesinvolving mass picketing; shooting at employees,`and theirhomes and cars; threatening to inflict and inflictingphysical injury on such employees; and damaging their carsand homes, as a result of which Respondent is not obligatedto bargain with the Union.The record involving Case 9-CA-5683 was conditionallyclosed pending Board approval or rejection of a settlementagreement in Case 9-CB-1830 in which a complaint wasissued based on alleged misconduct by UAW violative ofSection 8(b)(1)(A) of the Act .4 As related above, suchmisconduct was also pleaded as anaffirmative defense inCase 9-CA-5683. Pursuant to arrangements made at theconditional close of the hearing herein, the record in Case9-CA-5683 was to remain closed automatically in the eventthe Board approved of the proposed settlement agreement.If rejected by the Board, said record was to be reopenedand the hearing resumed in connection with the Respon-dent'sMotion To Consolidate Case 9-CB-1830 for hearingwith Case 9-CA-5683, on which ruling had been deferredpending Board action on the proposed settlement. TheBoard, however, has not as yet acted on the proposedsettlement. Nor does it appear if or when it will do so. Thehearing in Case 9-CA-5608 has been completed, and itsdetermination is not dependent on or in any way directlyrelated to the disposition of Case 9-CA-5683. I concludethat it will serve no purpose to delay a decision therein.Accordingly, I hereby sever it from Case 9-CA-5683 andissue the within decision. When Case 9-CA-5683 has beencomplaint, however, omits any reference to the Local.3Based upon a charge filed on June 9 by UAW and its Local No. 1689.4Said agreementwas offeredin evidenceby Respondent and adnuttedwithout objection.192 NLRB No. 69 CASCADE CORP.367completed, a Supplemental Decision will be issued in thatcase.All partieswere represented and were afforded anopportunity to adduce evidence, to examine and cross-examine witnesses, and to file briefs. Comprehensive andable briefs have been received from the General Counsel,Respondent, and the Charging Parties and have beencarefully considered. Upon the entire record in the cases,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.COMMERCERespondent, an Oregon corporation engaged in themanufacture of hydraulic cylinders at its plant inSpringfield,Ohio, during the past calendar year had adirect outflow in interstate commerce of its products,valued in excess of $50,000, which itsold and caused to beshipped directly from its plant in Springfield, Ohio, tocustomers outside the State of Ohio. Respondent admits,and I find, that at all times material herein it has beenengaged as an employer within the meaning of Section 2(6)and (7) of the Act. "II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that at all times materialhereinUAW and its Local 1689 have been labororganizations within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Alleged Harassment, Interrogation, andDiscriminatory Discharge of PridePride began working for the Company on October 10,1964.5He became active in the Employees' IndependentUnion and was elected president in March 1968. Thereaft-er, the UAW started'an organizational campaign amongthe employees, and Pride signed one of 'its authorizationcards and became active in soliciting members. Following aBoard-conducted' representation election on December 31,1969, which was won by UAW, Pride was elected presidentof its Local 1689. Prior to that election and on December29, 1969, Plant Superintendent Frank Warren called ameeting of employees on company time at which PlantManager` JackHagen attempted to explain to 'theemployees the Company's' position concerning'bargainingproposals' which he believed had been misrepresented bythe Independent Union. Pride got up, said "he didn't haveto listen, to this b--- s---," and left. According to Pride,Hagen began criticizing the UAW's campaign and whenPride requested equal time to talk to the employees he wastold that this -was his (Hagen's) meeting and that if Pridedidn't like it he could leave. Pride thereupon left, stating hesThe quality and quantity of his productionwere considered aboveaverage and are not in issue herein.6Allegedly referringto a unionflyerwhich hadbeen posted, anddistributed by Pride and another employee on April 6 calling for a UAWmeeting on April 12 to vote ona strike call.7Pride explained that thegirl in personnelhad given his wife a hardtime when she calledin to reporthis absence,and thatshe thereuponrefused "to listen to this b-- s---." About January 5, Pridewas summoned by Plant Manager Hagen and warned thatif he walked out of another meeting for which he was beingpaid he would be fired.On April 7, Plant Superintendent Warren approachedPride at his machine where he engaged him in conversation.Their versions, of the- conversation conflict on severalpoints.According to Pride, he asked Warren how thingswere going, and in reply Warren stated"Lousy," and thencontinued to castigate him, stating, "Here you are calling adamn strike," 6and accusing him of selling out-the men andof being nothing but a troublemakersincehe came to workthere. In reply, Pride said he would rather punch out and gohome than continue to work under such conditions. WhenWarren persistedin talkingand askedwherehe had beenthe preceding day, Pride told him he had been sick, towhichWarren replied "That wasn't what your wife saidwhen she called in." 7 Warren also told him that hismachine was an expensive piece of equipment and they hadto keep it clean, and "when you leave the plant, take yourdamn toolbox with you." Pride then removed his thingsfrom his locker, took his toolbox, punched out, and left theplant. Before leaving, he advised employee Clarence Settleshe had been fired .8According to Warren's version of the conversation, heasked why Pride was absent the preceding day. When Pridereplied that he was sick, Warren told him that his wife hadcalled in and reported -he was on personal business. Hecontinued to press the matter, of his absence but,-Priderefused to discuss it further, stating he would punch out andgo home. He thereupon told him that if he did so then totake his tools with him. He later saw Pride washing up, andhe was ignored when he attempted to talk to him. Warrenthen left the plant without waiting to ascertain whetherPride had actually carried out his threat-to punch out.Pride visited the plant that night and saw Foreman DanReynolds. According to Pride, he asked why he had beenfired by Warren, and Reynolds shrugged his shoulders.While there, Reynolds 'received a telephone call fromWarren and upon completing it he told Pride he was rightabout being fired, but Reynolds didn't know why.According' to Warren, he telephoned Reynolds that night toasceraain whether Pride had, in fact, left the plant as he hadthreatened to do. Reynolds replied that Pride was sittingnext to him and wanted to know whether he still had ajob.He (Warren) then asked what Pride had said about Iris joband when Reynolds stated that Pride didn't know, Warrenupon learning that Pride had left the plant during his shift,replied that he did not have a job. According to Reynolds,Pride came to his office to find out :;whether he 'still had ajob, and he (Reynolds) replied that he had been told byWarren that he had not fired him. He then received atelephone call from Warren who asked whether Pride hadin fact left the plant during his shift. When he was advisedthat he had,, and that he was sitting in the office inquiringstated"personal business"because she had to give a reason. ,S It was stipulated that if employee Ralph Richards were called totestify he would state that, while walking towards his locker,Pride passedthe area where he was working and told him he had just been fired. It wasfurther stipulated that if employee Ron Stacy were called to testify hewould also state that Pride told him he had just been fired. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether he still had ajob, Warren replied "I'm afraid'not "Upon hearing, that, he no longer had a job, Pride-left butreturned shortly with his tools. They then went upstairs-andcontinued talking over a cup of coffee during which Pridestated, "I need a vacation anyway. 1, am going- to filecharges and be back.9 It's a dam, shame that he let hisfeelings get tohim over a,man's union activities." Reynoldsthen asked, "Paul,,were you talking about union activities,"and Pride replied."No, we weren't but you know that is whyI was fired." loAfter-.Warren informed Hagen about the incident withPride, both Warren and, Pride were, summoned to Hagen'soffice onthe following day where each was asked to relatewhat had happened. According to Hagen, Warren statedthat when he tried to discuss, Pride's absence, Pride becameirate and refused to listen and said he was going to punchout, and he (Warren) told him that if he did so,, to take histoolbox with him; and Pride stated that Warren hadberated an accused him of trying to cause labor unrest, andhad fired him. After hearing their versions of the incident,Hagen informed them that he would investigate the matterfurther' before deciding what to do, and closed the, meeting.He later contacted Reynolds and was toldthat-when Pridehad visited him the night of April 7, he stated he did notknow whether he had been fired.' Hagen then decided toaccept Warren's version of, the incident-andsent a letter toPride-dated April 9, confirming his termination, stating, inpart:"In view of the, other recent incident involvinginsubordination,on your part and the fact that you walkedoff the job I have no alternative but, -to confirm yourtermination."B.Pride's AllegedMisconduct. on the Picket LineEven assumingarguendothat Pride had been discrimina-torily discharged, Respondent contends he would not beentitledp,to reinstatement because he engaged in facts ofviolence and intimidation on the picket line. The followingevidence was introduced with respect to such conduct. ,Cecil Clary, a company^employee, testified that on May19 or 20 he drove a company pickup +truck to work andwhen he started to,turn in at the centerdgate of the plant hefound about.10 or 15 pickets,' including Pride, standing inthe entrance. The pickets refused to get out-of-the way andabout 1,0 of them grabbed hold of the truck, shaking andbouncing it. Pride, who did not touch the truck, asked himwhy he wanted to come in and, scab to which he replied thathe, w,going,to work for what he believed in and to do so inanF o erly manner, Pride then told him, "Clary, you betterClary, , backed out, drove away, and. entered the , plantthrough another, entrance. Pride testified in connection withthis incident that he had asked Clary not to cross the picketline to which Clary replied that he had, to go inbecause heneeded the money— and that then Clary pulled away withhis truck.Ronald Massie, a company employee, testified that on9He subsequently filed a grievance.to It was stipulated" 'that if Pride were, calledupon'rebuttal he woulddeny Reynolds' -assertionthat-he (Pride) stated that in his conversationwith Warrenhe had not talked'about the Union12Evidenceadduced as tohisalleged excessive absenteeism wasMay 20 he drove to work in his, car and pulled up behind ,afew cars waiting to enter the plant. When the driver in frontof him, a foreman, was permitted to enter, he began ;drivingin.Robert Goodfellow, a picket, yelled "stop him,,", and agroup of men, rushed to his car and someone yelled "Let'sturn it over." The pickets, including Pride, started liftingand rocking the carand the left rear tire blew,-out.,, Thepickets then dropped the car and scattered. Pride testifiedthat he was present at this incident on-the picket line andadmitted having his ha#ds on the car but denied rocking it.Pride also testifiedat he followed-a truck as it left theplant to go to the premises of Commercial TruckingCompany where he and five,other individuals set up apicket line in front of the truck, carrying a placard for aperiod of about 3 hours.0.ConclusionsDuring the hearing, Respondent asserted that Pride'sdischarge was based exclusively upon his insubordinationin leaving the plant on April 7 , during his shift11 Thetestimony ofWarren and Pride of their conversationpreceding Pride's alle ed discharge differs on two _pivotalpoints: (1) Did Warren upbraid Pride for engaging in unionactivities, and (2) didWarren discharge him at that time.According to Pride, W irren castigated him about his unionactivities, then badgeted him about his absence on thepreceding day, and he (Pride) stated he would punch outWarren denied even mentioningPride's union activitiesand asserted that Pride not only declined to discuss hisinconsistent reason' for his absence but threatened to punchout and go home if he ((Warren) persisted in discussing thematter further, and, in reply to his threat to leave the plant,he told Pride that if he did, then to take his toolbox withhim.12 I find it significant that although Pride claims he wasfired before he left,,thpremises and had so advised twofellow employees on his way out, his testimony does notstate that Warren act4lly told him at the time that he wasfired.All his testimony shows, ,on that point is that Warrentold him that he ' was operating an expensive piece ofequipment, that they h d to keep it clean, and that "Whenyou leave the plant, t e-,your damn tool box with you,"which Pride proceeded to do.Pride'stestimony, also conflictswith that of DanReynolds as to ,why he returned to the plant that night.,Heclaims he returned to find out why; he was fired,13 whereasaccording to Reynolds, Pride wanted to know if he still hadhis job. They are in, agreement that, , while they wereconversing— Reynolds received a telephone call fromWarren.; I find Reynol s' testimonymore. convincing andpersuasive that, Pride r turned to find out whether he stillhad, his job, that Wen thereupon asked whether Pridehad, in fact, left the p ant during his shift, and that uponlearning he had, Warrstated he was discharged. Shortlyafter Pride heard that li^ had been discharged, he attributedhis 'difficultieswithWarren to his union activities.admitted not to be a factorinadischarge.12 It was stipulatedthatrren told Mr.Ross(a`leadman) that if Prideleft theplantfor him to check his toolbox.13have difficultyin Crediting thistestimony m'view of what he assertsWarren told him whenhe was) allegedly fired. CASCADE CORP.However, when Reynolds asked whether they had beentalking about union activities, Pride replied "No, weweren't but you know that is why I was fired." Based on thedemeanor of the, witnesses and the plausible sequence ofevents, I creditWarren's version of his conversation withPride and his warning to Pride that if he did leave the plantto take his toolbox with him. His version is alsocorroborated on several points by the testimony ofReynolds.14In view of his extensive union activities, of whichRespondent was aware, Pride may have believed that hewas discharged because of those activities, and he indicatedasmuch to Reynolds. However, the credited evidencesustains the conclusion that he attempted to browbeatWarren, by threatening to punch out and go home unlessWarren stopped discussing his absence. Warren,-however,accepted the challenge and made it clear to him that hewould be discharged if he carried out his threat. Hissubsequent discharge was caused solely by his insubordina-tion in carrying out his threat despite Warren's warning,and I so find. I, accordingly, conclude that the GeneralCounsel failed to sustain his burden of proving that14The record also reveals that Pride had favorably alluded to Reynolds'veracity in their dealings before Reynolds testified.15 In view of this finding, it becomes unnecessary to determine whether369Respondent'sdischargeofPridewasmotivatedbydiscriminatory reasons rather than for just cause,15 or thatRespondent unlawfully harrassed or interrogated Pride.CONCLUSIONS OF LAW1.Respondent is an employer whose operations affectcommerce within the meaning of Section 2(6) and(7) of theAct.2.UAWand its Local No. 689 are labor organizationswithin the meaning of Section 2(5) of the Act.3.Respondent has not engaged in conduct constitutingunfair labor practices within the meaning of Section 8(a)(1)or (3) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDERThe complaint in Case 9-CA-5608 isdismissed in itsentirety.'or- not Pride's alleged misconduct on the picket]me would preclude hisreinstatement.